DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/26/22 has been entered.

 Drawings
The drawings filed on 6/11/20 are accepted.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-4, 6, 9-16, 18-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Drinovec et al (9,671,324) in view of Saitoh et al (2005/0041774).
Regarding claims 1 and 12, figures 1-2 of Drinovec et al below disclose a particulate matter sensor (i.e., system 100) comprising: a housing (101); a photodetector (131, 133) in the housing (101); a particle filter (121, 123) held in the housing (101) in a fixed position with reference to the photodetector (i.e., sensors 131, 133), the particle filter (121, 123) being arranged for a particle-containing fluid (particles collected from an air stream F)(column 1, lines 55-60) to pass through the particle filter (121, 123) in a first direction (direction perpendicular to the filters), wherein the particle filter (121, 123) is disposed in a plane transverse to the first direction; and a light source (i.e., included in the sensors 131, 133) (column 4, lines 48-51 and line 67 through column 5, line 6) in the housing (101), wherein at least some of which the light is incident on the particle filter (121, 123); wherein the photodetector (131, 133) is operable to measure an optical characteristic of the particle filter (121, 123) based on light interacting with the particle filter (i.e., measuring concentration of Black Carbon particles)(column 2, lines 55-60); and wherein the light source and the photodetector (131, 133) are arranged laterally in the same plane as the particle filter (121, 123) (figure 1). 

    PNG
    media_image1.png
    479
    659
    media_image1.png
    Greyscale

Drinovec et al teaches that each of the sensors (131, 133) includes a light source and a detector (column 4, lines 48-51); however, Drinovec et al does not explicitly teach that the light source is arranged to produce light in a direction transverse to the first direction.
Saitoh et al, from the same field of endeavor, discloses a particulate matter analyzer (1) comprising a filter (5) for collecting particles (2), a composition analyzing unit (9) having a light source (9a) and a detector (9a, 9b) in which the light source (9a) 

    PNG
    media_image2.png
    622
    487
    media_image2.png
    Greyscale

	It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to modify the invention of Drinovec et al by rearranging the light source and detector of Drinovec so that the light source of Drinovec et al produces light in a direction transverse to the first direction (direction 
Regarding claim 2, figure 1 of Drinovec et al shows that the filters (121, 123) are fixed to the housing (101); thus, the particle filter cannot be advanced.
Regarding claims 3-4, Drinovec et al teaches that the filter material may be a porous material (column 4, lines 52-55).
Drinovec et al does not teach that the particle filter is composed of a material that is CMOS-compatible material. However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to replace the particle filter of Drinovec et al by filter made of a material that is CMOS-compatible material or composed of micro-porous silicon dioxide or porous silicon nitride because they are function in the same manner.
Regarding claim 6, figure 1 of Drinovec et al teaches a filter assembly in the housing (101), the filter assembly including a filter housing (not labeled) that holds the particle filter (121, 123) in place relative to the photodetector (131, 133).
Regarding claim 9; as seen from figure 1 of Drinovec et al, the detector (131) is considered as the first detector and further including a second photodetector (133) on a wall of the housing (101) and disposed to detect light scattered by particles in or on the particle filter (123) (i.e., transmission light and reflection light from filters) (see column 5, lines 55-57).


Saitoh et al, from the same field of endeavor, discloses a particulate matter analyzer (1) comprising a filter (5) for collecting particles (2), a composition analyzing unit (9) having a light source (9a) and a plurality of detectors (9a, 9b) positioned, respectively, at different angles with respect to light incident on and/or scattered by the particle filter (5) (see figure 2 above).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to modify the invention of Drinovec et al by including an addition detector into the invention of Drinovec for measuring both transmission and reflection light as taught by Saitoh et al if addition measurement such as analyzing composition (metallic elements) of the particles as suggested by Saitoh et al (par. [0056]).
 Regarding claim 11, Drinovec et al teaches that the optical characteristic is optical transmission, optical absorption or optical scattering, or a rate of change of optical transmission, optical absorption or optical scattering (column 5, lines 55-57).
Regarding claims 13 and 15, Drinovec et al discloses a first embodiment (figure 1) comprising a plurality of light sources (i.e., each is disclosed in the sensors 131, 133), a plurality of detectors (i.e., each is disclosed in the sensors 131, 133) and the light sources, the detectors are arranged in the same plane with particle filters (121, 123).
Drinovec et al does not teach the light sources produce light of a different respective wavelength and the light is coupled into the side edge of the particle filter.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to modify the first embodiment of Drinovec et al by using different wavelength for each light source as taught by the second embodiment of Drinovec et al, also rearrange the light source so that the light is coupled to the side edge of the particle filter. The rationale for this modification would have arisen from the fact that using different wavelength for different light source would prevent the interference between the light sources during measurement.
Regarding claim 14, Drinovec et al teaches that each sensors (131, 133) includes a light source and the light source (300) may include several emitters, each at a different wavelength (column 8, lines 5-28). Thus, it is inherent that the light sources are operable independently of one another.
Regarding claim 16, Drinovec et al teaches that the light source is a broad band light source (330) (column 8, lines 7-8).
Regarding claim 18, Drinnovec et al and Saitoh et al do not the light source is located in contact with the side edge of the filter such that light produced by the light source is emitted directly into the filter without traveling through free space. However, it would have been obvious to one having ordinary skill in the art to rearrange the light source so that it is in contact with the side edge of the filter such that light produced by 
Regarding claims 19-20, figures 1-2 of Drinovec et al teaches the use of a first substrate teach a first silicon substrate (upper portion 101) having a through-hole in which the particle filter (121, 123) is disposed, a second substrate (lower portion 101) having a through- hole for the particle-containing fluid (113, 115) to pass in the first direction through the particle filter (121, 123), the second silicon substrate containing electronics (131, 133, 200) operable to control the light source (i.e., turn ON/OFF light source) (column 8, lines 29-36) and/or to acquire and process output signals (S1, S2) from the photodetector (131, 133).
Regarding claims 21-22, Drinovec et al and Saitoh et al teach a particulate matter sensor according to claim 1 above in which a processing device (200) including processor (201), memory (203) and display (207) are used for measuring and indicating a constituent of interest (column 5, lines 14-36 of Drinovec et al).
Drinovec et al and Saitoh et al do not teach an application executable on the host device and operable to conduct air quality testing based on signals from the particulate matter sensor; and a display screen operable to display a test result of the application.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to use the basic device of Drinovec et al for conduct air quality testing based on signals from a particulate matter sensor because the device would function in the same manner.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Drinovec et al and Saitoh et al as applied to claim 1 above, and further in view of Kim et al (2016/0025628) (of record).
Regarding claim 8; figure 1 of Drinovec et al does not teaches that g a reflective surface in the housing, wherein the reflective surface is disposed so as to reflect light emitted by the light source toward the particle filter.
Kim et al, from the same field of endeavor, discloses a device for measuring particulate matter in which the housing and the optical elements are arranged such that a reflective surface (181, 183, 184) in the housing, wherein the reflective surface (181, 183, 184) is disposed so as to reflect light emitted by the light source (111) toward the receiver (112) (see figure 10 below and par. [0071)).

    PNG
    media_image3.png
    428
    560
    media_image3.png
    Greyscale

.

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Drinovec et al as applied to claim 13 above, and further in view of Caubel et al (10,495,573) (of record).
Regarding claim 17, Drinovec et al does not teach that the light sources and detectors are arranged so that a distance between a particular one of the light sources and a corresponding one of the photodetectors differs for different ones of the light source-photodetector combinations.
Figure 2 of Caubel et al teaches a plurality of light source - photodetector combinations (64, 66, 72, 74), wherein a distance between a particular one of the light sources (64, 66) and a corresponding one of the photodetectors (72, 74) differs for different ones of the light source - photodetector combinations (64, 66, 72, 74).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to rearrange the invention of Drinovec et al so that a distance between a particular one of the light sources and a corresponding one of the photodetectors differs for different ones of the light source - photodetector 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-4, 6, 8-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOA Q PHAM whose telephone number is (571)272-2426. The examiner can normally be reached Monday-Friday: 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





HP								/HOA Q PHAM/                                                                                      Primary Examiner, Art Unit 2886                                                                                                                  February 7, 2022